— Appeal by defendant City of New York from an order of the Supreme Court, Kings County (Rader, J.), dated February 26, 1982, which directed it to produce and make available to all parties the entire investigatory file prepared by the fire marshal’s office in connection with the fire in question. Order affirmed, with one bill of costs payable to the plaintiffs-respondents and respondents appearing separately and filing separate briefs. The City of New York has failed to demonstrate that the materials sought for discovery are exempt under either CPLR 3101 (subd [gl) or section 87 (subd 2, par [gl) of the Public Officers Law (see Matter of Polansky u Regan, 81 AD2d 102; Pataki u Kiseda, 80 AD2d 100). Titone, J. P., Thompson, Rubin and Boyers, JJ., concur.